DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicants point to paragraphs [0021] and [0032-0033] to provide support for the newly added claims.  While the cited paragraphs provide support for the coating provided directly on the surface of the filament bundle [0021] and that in order to improve adhesion to the matrix rubber, a second coating may be formed on the surface of the rubber-reinforcing cord (also encompasses the absence of a second coating between the rubber-reinforcing cord and the first coating)  [0033].  These passages do not equate to “wherein only the coating comprising a rubber compound and the crosslinking agent is provided on the at least one filament bundle,”  only that the claimed coating is applied directly to the rubber-reinforcing cord (i.e. additional coatings may be present on top of the claimed coating).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (WO 2017/010098), wherein US Serial No. 2018/0355129 is used as the English equivalent for citation purposes.
Regarding claim 1; Katagiri teaches a rubber-reinforcing cord comprising a reinforcing fiber or reinforcing fiber bundle; a first coating provided to cover the reinforcing fiber or the reinforcing fiber bunder; and a second coating provided to cover the first coating and be located at an outer surface of the rubber-reinforcing cord, wherein the first coating includes a first rubber including a nitrile-based rubber as a main component, and a first crosslinking agent [0007-0013].  Katagiri teaches the reinforcing fiber may be a glass fiber filament [0028].  Katagiri teaches examples of the first crosslinking agent include: isocyanate compounds such as aromatic or aliphatic organic diisocyanates, polyisocyanate, blocked isocyanate, and blocked polyisocyanate [0037]; and may be used in plurality, in combination with each other [0037].  Katagiri makes no mention of employing a resorcinol-formaldehyde resin, thus the coating is free of a resorcinol-formaldehyde condensate.
Katagiri teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Katagiri does not specifically disclose an embodiment containing the nitrile-based rubber and two or more isocyanate compounds.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a coating composition comprising the nitrile-based rubber and two isocyanate compounds, based on the invention of Katagiri, and would have been motivated to do so since Katagiri suggests that the coating composition can contain a plurality of crosslinking agents used in combination (i.e. two isocyanate compounds) [0037].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 3; Katagiri teaches the use of isocyanate compounds such as aromatic or aliphatic organic diisocyanates, which may be blocked, which may be used in plurality [0037]; thus in the instance an aromatic blocked isocyanate and aliphatic blocked isocyanate are employed, the two isocyanate compounds have different dissociation temperatures.
Regarding claim 4; Katagiri teaches maleimide crosslinking agents are also suitably employed in the present invention [0037].  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
Regarding claim 5; Katagiri teaches the nitrile based rubber is at least one selected from nitrile rubber (NBR), hydrogenated nitrile rubber (HNBR), carboxylated nitrile rubber (X-NBR), and carboxylated hydrogenated nitrile rubber (X-HNBR) [0022].
Regarding claims 7-8; Katagiri teaches an example of the rubber product according to the present is a toothed belt; the toothed belt includes the matrix rubber and rubber-reinforcing cords embedded in the matrix rubber [0071; Fig1].
	Regarding claim 9; Katagiri teaches the coating may further comprise a filler such as carbon black or silica (fine particles of covalent compounds) [0055]. 
	Regarding claim 10; the first coating of Katagiri does not necessarily require any components outside the scope of a nitrile-based rubber and a crosslinking agent [0033].

    PNG
    media_image1.png
    142
    167
    media_image1.png
    Greyscale
	Regarding claim 11; Katagiri teaches the first coating is applied to the surface of the filament bundle (glass fibers 21 are covered with a first coating 22) [0075; Fig2].




	Regarding claim 12; Katagiri teaches a second coating is applied to the first coating, the second coating consists essentially of a nitrile-based rubber; and a second crosslinking agent [0045], the crosslinking agents mentioned as examples of the first crosslinking agent can be used as the second crosslinking agent, and can be used alone, or a plurality thereof may be used in combination [0050].  Although Katagiri teaches applying a “second coating,”  the coating comprises a rubber compound (nitrile-based rubber) and crosslinking agents (as defined above with respect to the first crosslinking agents; e.g. isocyanates and blocked isocyanates), the teachings of Katagiri read on the claimed limitations which merely require a coating comprising a rubber compound and crosslinking agent to be the “only” coating.  Katagiri teaches both coatings comprise nitrile-based rubber compounds and the crosslinking agents, thus read on the instant claim language.
	Regarding claim 13; Katagiri teaches the thickness of the first coating and the proportion of the first coating in the whole rubber-reinforcing cord are not particularly limited, and may be adjusted appropriately depending on the properties required of the rubber-reinforcing cord or the type of the reinforcing fiber; specifically, the proportion of the first coating in the whole rubber-reinforcing cord is in the range of 5 to 30 mass %, preferably in the range of 10 to 25 mass %, and more preferably in the range of 13 to 19 mass % [0042].

Response to Arguments
Applicant's arguments filed 09 September 2022 have been fully considered but they are not persuasive.
Applicants argue Katagiri teaches that he combinations of the tow or more different type of crosslinking agents would have bene selected from the group consisting of a quinone dioxime crosslinking agent, a methacrylate crosslinking agent, an allyl crosslinking agent, a maleimide crosslinking agent, an isocyanate compound, an aromatic nitroso compound, sulfur; and a peroxide.  Applicants argue, as indicated in paragraph [0037], Katagiri teaches that the first crosslinking agent may be at least one selected from the group consisting of the maleimide crosslinking agents and the isocyanate compounds; that is, the contemplated combination of crosslinking agents would have been different crosslinking agents and not the same crosslinking agent.
The Examiner respectfully disagrees.  Applicants are reminded that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); See MPEP §2123.  Katagiri teaches suitable crosslinking agents include aromatic or aliphatic organic diisocyanates, polyisocyanate, blocked isocyanate, and blocked isocyanate; which may be used in a plurality thereof in combination [0037].  While Katagiri may list a preferred combination of maleimide crosslinking agents or the isocyanate compounds to achieve a certain result, the prior art is relied upon or all which it entails, including non-preferred embodiments (e.g. a combination of a plurality of crosslinking agents (two or more) including (poly)isocyanate and blocked (poly)isocyanate compounds).  Furthermore, it is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
The Examiner also makes note that Katagiri teaches that the first crosslinking agent may be at least one selected from the group consisting of the maleimide crosslinking agents and the isocyanate compounds, not that the combination of the maleimide and isocyanate must be present.  In arguendo, even if Katagiri is requiring the combination of a maleimide crosslinking agent and isocyanate compounds, the prior art does not explicitly limit the crosslinking agents to these only two.  It is well within the teachings of the reference, that one of ordinary skill in the art would have found it obvious to employ both a maleimide crosslinking agent and two or more isocyanate crosslinking agents (encompassing both blocked and unblocked) [0037].
Regarding arguments in view of the alleged unexpected results, Examples 1-3 are not commensurate in scope with claim 1 of the instant application; the amounts employed for each component do not read on the instant claim 1.  The Examples show results for a carboxy-modified hydrogenated nitrile rubber latex, and a mixture of 4,4’-diphenylmethane bismaleimide and two blocked isocyanate compounds, while the limitations of instant claim 1 require any rubber (free of resorcinol-formaldehyde condensate) and two or more isocyanate crosslinking agents.  It is unclear if the alleged unexpected results would occur over the entire claimed range. 
Furthermore, the alleged unexpected results must occur over all ranges and therefore applicants must show a broad range of examples.  It is unclear whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).  
As such, Katagiri still renders obvious the basic claimed rubber-reinforcing cord, as required by the instant claim language.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767